DENTON, Chief Justice.
I respectfully dissent.
Appellee has properly pleaded and proved sufficient facts to retain venue in Ochiltree County under Subsection 5 of Article 1995, Texas Annotated Civil Statutes. The contract of March 11, 1958, entered into between appellee and Public Service Corporation of Texas was pleaded and proved. The City’s cause of action against appellant, if any, must be derived from the terms of the 1958 contract between the City and Public Service. By the terms of an “Amendment to the Gas Contract” entered into by the City and appellant dated February 2, 1965, appellant “acquired the rights and obligations of Public Service under said Gas Contract dated March 11, 1958”. This amendment amended the 1958 contract by providing for periodic raises of the price of the gas to be sold to the City, and substituting an entirely new paragraph in lieu of a paragraph in the original contract. Both the original contract and the 1965 amendment were properly admitted into evidence.
It is uncontradicted appellant is supplying the City with the gas it uses in its distribution system, and has been doing so for some five years. The gas is supplied by the appellant under the terms of the 1958 contract, as amended. When appellant “acquired certain assets of Public Service” and “acquired the rights and obligations of Public Service under said gas contract dated March 11, 1958” it became bound by the terms of the original contract. Terrazas v. Carroll (Tex.Civ.App.) 277 S.W.2d 274, and Dansby v. Stroud (Tex.Civ.App.) 48 S.W.2d 1018 (Error Ref.). One of these obligations was to furnish odorized gas to appellee as prescribed by the laws of the state and regulations of the Railroad Commission. Appellant and its predecessor were obligated to transport and deliver the gas to the City at the vendor’s border station “located in or near the city”. The City’s director of public works testified appellant’s two meters or border stations were located within the city limits and had been selling the City gas under its own name for some five years. In my opinion, the pleadings and proof are sufficient to properly sustain venue in Ochiltree County under the provisions of Subdivision 5.
I would sustain the judgment of the trial court.